                                                                                                                                                                    i
1
                                                                                                                                                             . ;::, I!
 "   AO _245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified),,':;~                                                             Page I of 1     ·,    I!
                                                                                                                                                                     "1:
                                                                                                                                                                     I
                                           UNITED STATES DISTRICT COURT                                                                                             II
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                     I'
                           United States of America                                    JUDGMENT IN A CRIMINAL CASE                                                   I:
                                            V.                                         (For Offenses Committed On or After November 1, 1987)


                          Dagoberto Ortega-Angulo                                      Case Number: 3:19-mj-24248

                                                                                       Patrick      . Hal
                                                                                       Defendant's Attorney


     REGISTRATION NO. 91038298
                                                                                                                          OCT 2 5 2019
     THE DEFENDANT:
      C><:J pleaded guilty to count(s) 1 of Complaint                                                         CLER!~, 1.1.S. DISTRICT COURT
                                              ----"-------------------,f-=rtm""'R"'NrtOWl5"9i'7'1l.fflC~1''--f0tt'F'--fC!;!ArlcLtFIFflORRINt~IA
      D was found guilty to             count(s)                                                           BY                           DEPUTY
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                     Nature of Offense                                                                Count Number(s)
     8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                   \ 7,TIME SERVED
                                   ;•                                                D _ _ _ _ _ _ _ _ days

      C><:lAssessment: $10 WAIVED        C><:l Fine: WAIVED

     C><:l Comi recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, October 25, 2019
                                                                                     Date oflmposition of Sentence


                        ~.)~---k?                                                       (l                    J   '
     Received
                   DUSM
                                                                                          /;l U(/4, '1~,
                                                                                     HO]\\t5RABLE JOHN L/WEINBERG
                                                                                                                      I

                                                                                     UNiitED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                          3: 19-mj-24248
                                                                                                                                                                     Ij
